Citation Nr: 0503315	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  04-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 until 
September 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
peptic ulcer disease.


FINDING OF FACT

The veteran does not have peptic ulcer disease that was 
incurred or aggravated during service, the condition was not 
manifested to a compensable degree within one year of 
separation from service, and is not otherwise related to 
service.


CONCLUSION OF LAW

Peptic ulcer disease was not incurred or aggravated during 
the veteran's service, and may not be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's November 2002 decision and the December 
2003 statement of the case (SOC) that the evidence did not 
show that the criteria for service connection for the claimed 
condition had been met.  The SOC contained the full text of 
38 C.F.R. § 3.159.  In addition, in a letter dated in January 
2002 (hereinafter "duty to assist letter"), the RO notified 
the appellant that it would obtain all identified, relevant 
information.  The Board concludes that the discussions in the 
RO's letter, the RO's decision, and the SOC adequately 
informed the appellant of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the RO's duty to assist letter, the 
Board notes that in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) (Pelegrini I) the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  On June 24, 2004, 
the Court withdrew Pelegrini I and issued Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) in its 
stead.  For purposes of the Board's VCAA analysis of the 
issue on appeal, Pelegrini II did not alter Pelegrini I in 
any significant respect.  

In January 2002, the veteran was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies.  
He was notified that it was still his responsibility to make 
sure that these records were received by VA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2004).  

The Board also notes that the January 2002 letter was sent to 
the appellant prior to the RO's November 2002 decision that 
is the basis for this appeal.  See Pelegrini II. 

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  Although 
certain private treatment records have not been obtained, 
specifically from Dr. Ramos, it is because they were not 
submitted to the VA upon request.  In letters dated in March 
and September 2002, the VA requested Dr. Ramos' records 
regarding appellant and received no response.  The appellant 
was informed of this in the SOC.  See 38 C.F.R. § 3.159(e).  

The veteran has been afforded a VA examination covering the 
claimed disability, but an etiological opinion has not been 
obtained with regard to the claim for peptic ulcer disease.  
However, the Board finds that the evidence, discussed infra, 
which indicates that the veteran did not receive treatment 
for the claimed symptoms during service, and that the claims 
file does not contain competent evidence showing that there 
is nexus between the claimed condition and his service, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2004); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Simply stated, service records do not substantiate a 
specific in-service disease or injury for service connection 
purposes, and there is no medical indication of a 
relationship between the current condition and any in-service 
event.  See 38 C.F.R. § 3.159(c)(4)(B).  Under these 
circumstances, the Board finds that there is no prejudice to 
the veteran in proceeding with a decision at this time.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of this duty could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

II.  Service Connection

The appellant asserts that service connection is warranted 
for peptic ulcer disease.  He asserts that he incurred the 
claimed conditions during service due to stress experienced 
while stationed in Vietnam.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where the evidence relates the 
current condition to the period of service.  See 38 C.F.R. 
§ 3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  Id. 

In addition, certain chronic diseases, including peptic ulcer 
disease, may be presumed to have been incurred during service 
if the specified disease becomes disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The appellant's service medical records do not show evidence 
of complaints, diagnosis, or treatment of peptic ulcer 
disease.  Service medical records reflect treatment for a 
variety of ailments not related to peptic ulcer disease.  On 
an August 1967 examination for separation from service, the 
veteran completed a report of medical history at which time 
he denied stomach, liver or intestinal trouble.  On 
examination, his abdomen and viscera were determined to be 
normal.  Such facts only provide negative evidence against 
this claim.

As for the relevant post service medical evidence, it 
consists of VA Medical Center outpatient treatment reports 
dated November 1968, August 1969, April and May 1974, 
November 2001 and a VA Agent Orange registry examination from 
January 2004.  It also includes private medical reports from 
1991 to 1997.  These reports show no complaint, treatment or 
diagnosis of peptic ulcer disease within one year of the 
appellant's separation from active duty.  

The post-service medical reports do show that the appellant 
is currently suffering from peptic ulcer disease.  However, 
there are no reports linking appellant's peptic ulcer disease 
to his military service.  The first medical evidence of 
peptic ulcer disease comes in the form of VA progress notes 
from November 1968, approximately one year and two months 
after the veteran left active duty.  That impression, 
however, is followed by the notation "by history," and, 
therefore, is not shown to be based on a review of the case 
file and is not a medical opinion as to the date of onset of 
his disease process.

The post-service medical evidence also includes reports from 
Drs. Belman (April 1989, January 1991), Kelly (March 1989), 
and Porter (1989-2000), as well as letters from Drs. Michael 
(June 1993), Mayer (December 1994), deMoura (October 1996), 
and Hammerman (April 1997).  The letters from the other 
doctors were addressed to Dr. Porter, who seems to be the 
veteran's primary physician.  Together, they show no report 
of history, symptoms, or diagnosis of peptic ulcer disease.  
In fact, in a GI report from Dr. Belman from April 1989, it 
states "[n]o ulcerations are identified."  Such medical 
records provide more negative evidence against this claim.

The appellant's most recent exam, a January 2004VA Agent 
Orange registry exam, showed that the veteran is currently 
diagnosed with peptic ulcer disease.

The Board finds that service connection for peptic ulcer 
disease is not warranted.  There is no record of in-service 
treatment or diagnosis of peptic ulcer disease.  There is 
also no evidence of treatment, manifestation, or diagnosis of 
peptic ulcer disease within the one-year presumptive period.  
There are no reports of treatment for gastric symptoms 
between 1968 and 1989 (a period of at least 20 years).  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Finally, the Board finds that there is no competent evidence 
in the record to show that the veteran's peptic ulcer disease 
is related to service.

The Board has considered the veteran's lay statements.  The 
Board points out that, although a lay person is competent to 
testify only as to observable symptoms, see Falzone v. Brown, 
8 Vet. App. 398, 403 (1995), a layperson is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability, unless such a relationship is one to which a lay 
person's observation is competent.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) and Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  In this case, the 
Board has determined that the medical evidence is more 
probative of the issue, and that it outweighs the lay 
statements.  Accordingly, the veteran's claim for peptic 
ulcer disease.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for peptic ulcer disease is denied.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


